Case 1:15-cv-00543-JFB-SRF Document 442 Filed 12/17/19 Page 1 of 5 PageID #: 26923



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   EVOLVED WIRELESS, LLC,                    )
                                             )
                  Plaintiff,                 )
                                             )   C.A. No. 15-00542-JFB-SRF
         v.                                  )
                                             )
   APPLE, INC.,                              )
                                             )
                  Defendant.                 )
   EVOLVED WIRELESS, LLC,                    )
                                             )
                          Plaintiff,         )
                                             )
                  v.                         )   C.A. No. 15–00543–JFB-SRF
                                             )
   HTC CORPORATION and                       )
   HTC AMERICA, INC.,                        )
                                             )
                          Defendants.        )
   EVOLVED WIRELESS, LLC,                    )
                                             )
                  Plaintiff,                 )
                                             )   C.A. No. 15-544-JFB-SRF
         v.                                  )
                                             )
   MOTOROLA MOBILITY LLC,                    )
                                             )
                  Defendant.                 )
   EVOLVED WIRELESS, LLC,                    )
                                             )
                          Plaintiff,         )
                                             )
                  v.                         )
                                             )   C.A. No. 15–00545–JFB-SRF
   SAMSUNG ELECTRONICS CO., LTD. and         )
   SAMSUNG ELECTRONICS AMERICA,              )
   INC.,                                     )
                                             )
                          Defendants.        )
Case 1:15-cv-00543-JFB-SRF Document 442 Filed 12/17/19 Page 2 of 5 PageID #: 26924



   EVOLVED WIRELESS, LLC,                              )
                                                       )
                         Plaintiff,                    )
                                                       )
                  v.                                   )   C.A. No. 15–00546–JFB-SRF
                                                       )
   ZTE (USA) INC.,                                     )
                                                       )
                         Defendants.                   )
   EVOLVED WIRELESS, LLC,                              )
                                                       )
                         Plaintiff,                    )
                                                       )
                  v.                                   )
                                                       )   C.A. No. 15–00547–JFB-SRF
   MICROSOFT CORPORATION,                              )
   MICROSOFT MOBILE OY and                             )
   MICROSOFT MOBILE INC. (f/k/a NOKIA                  )
   INC.),                                              )
                                                       )
                         Defendants.                   )

 STIPULATION TO EXTEND TIME TO FILE MOTION TO REDACT TRANSCRIPT OF
                     SEPTEMBER 13, 2019 HEARING

         WHEREAS, on December 6, 2019, Plaintiff informed Defendants that it believed the

  September 13, 2019 hearing transcript contained Evolved Wireless confidential information, and

  that it was working on providing the redaction citations to Defendants; and

         WHEREAS, the parties are working together, and with third party Qualcomm, Inc., to

  determine the proper scope of redactions, and in order to reduce the number of disputes

  regarding such redactions for the Court to review;

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Evolved

  Wireless LLC, and defendants Apple, Inc. (“Apple”); HTC Corporation, HTC America, Inc.

  (“HTC”), Motorola Mobility LLC (“Motorola”); Samsung Electronics Co., Ltd. Samsung

  Electronics America, Inc. (“Samsung”), ZTE (USA), Inc. (“ZTE”) Microsoft Corporation,

  Microsoft Mobile OY, and Microsoft Mobile Inc. (“Microsoft”), subject to the approval of this


                                                  2
Case 1:15-cv-00543-JFB-SRF Document 442 Filed 12/17/19 Page 3 of 5 PageID #: 26925



  Court, that the time for the parties to file a motion to redact portions of the sealed transcript of

  the September 13, 2019 motions hearing (D.I. 549 in C.A. No. 15-00542-JFB-SRF; D.I. 436 in

  C.A. No. 15-00543-JFB-SRF; D.I. 398 in 15-00544-JFB-SRF; D.I. 481 in 15-00545-JFB-SRF;

  D.I. 401 in C.A. No. 15-00546-JFB-SRF; and D.I. 419 in C.A. No. 15-00547-JFB-SRF) (see D.I.

  551 in C.A. No. 15-00542-JFB-SRF; D.I. 439 in C.A. No. 15-00543-JFB-SRF; D.I. 401 in 15-

  00544-JFB-SRF; D.I. 484 in 15-00545-JFB-SRF; D.I. 404 in C.A. No. 15-00546-JFB-SRF; and

  D.I. 422 in C.A. No. 15-00547-JFB-SRF, Defendants’ Notice of Intent to Request Redaction), is

  hereby extended to December 23, 2019.



   FARNAN LLP                                            PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                                          HALL, P.A.
   By: /s/ Brian E. Farnan
       Brian E. Farnan (No. 4089)                        By: /s/ John C. Phillips, Jr.
       Michael J. Farnan (No. 5165)                         John C. Phillips, Jr. (No. 110)
       919 N. Market Street, 12th Floor                     David A. Bilson (No. 4986)
       Wilmington, DE 19801                                 1200 North Broom Street
       (302) 777-0300                                       Wilmington, DE 19806
       bfarnan@farnanlaw.com                                (302) 655-4200
                                                            jcp@pgmhlaw.com
   Attorneys for Plaintiff Evolved Wireless, LLC
                                                         Attorneys for Plaintiff Evolved Wireless, LLC




                                                     3
Case 1:15-cv-00543-JFB-SRF Document 442 Filed 12/17/19 Page 4 of 5 PageID #: 26926



   POTTER ANDERSON & CORROON LLP                  MORRIS, NICHOLS, ARSHT &
                                                  TUNNELL LLP
   By: /s/ Philip A. Rovner
       Philip A. Rovner (No. 3215)                By: /s/ Rodger D. Smith II
       Jonathan A. Choa (No. 5319)                    Rodger D. Smith II (No. 3778)
       Hercules Plaza                                 Jeremy A. Tigan (No. 5239)
       P.O. Box 951                                   1201 North Market Street
                                                      P.O. Box 1347
       Wilmington, DE 19899
                                                      Wilmington, DE 19801
       (302) 984-6000                                 (302) 658-9200
       provner@potteranderson.com                     rsmith@mnat.com
       jchoa@potteranderson.com                       mflynn@mnat.com

   Attorneys for Defendants HTC Corporation       Attorneys for Defendants Microsoft
   and HTC America, Inc.                          Corporation, Microsoft Mobile OY, and
                                                  Microsoft Mobile, Inc. (f/k/a Nokia, Inc.)



   POTTER ANDERSON & CORROON LLP                  RICHARDS LAYTON & FINGER, P.A.

   By: /s/ David E. Moore                         By: /s/ Kelly E. Farnan
       David E. Moore ( No. 3983)                     Kelly E. Farnan (No. 4395)
       Bindu A. Palapura (No. 5370)                   Travis S. Hunter (No. 5350)
       Stephanie E. O’Byrne (#4446)                   One Rodney Square
       Hercules Plaza, 6th Floor                      920 North King Street
       1313 N. Market Street                          Wilmington, DE 19801
       Wilmington, DE 19801                           (302) 651-7700
       (302) 984-6000                                 farnan@rlf.com
       dmoore@potteranderson.com                      hunter@rlf.com
       bpalapura@potteranderson.com
       sobyrne@potteranderson.com                 Attorneys for Defendant ZTE (USA) Inc.

   Attorneys for Defendant Apple, Inc.




                                              4
Case 1:15-cv-00543-JFB-SRF Document 442 Filed 12/17/19 Page 5 of 5 PageID #: 26927



   SHAW KELLER LLP                                    POTTER ANDERSON & CORROON LLP

   By: /s/ Andrew E. Russell                          By: /s/ David E. Moore
       John W. Shaw (No. 3362)                            David E. Moore ( No. 3983)
       Karen E. Keller (No. 4489)                         Bindu A. Palapura (No. 5370)
       Andrew E. Russell (No. 5382)                       Stephanie E. O’Byrne (#4446)
       Nathan R. Hoeschen (No. 6232)                      Hercules Plaza, 6th Floor
       I.M. Pei Building                                  1313 N. Market Street
       1105 N. Market Street, 12th Floor                  Wilmington, DE 19801
       Wilmington, DE 19801                               (302) 984-6000
       Tel: (302) 298-0700                                dmoore@potteranderson.com
       jshaw@shawkeller.com                               bpalapura@potteranderson.com
       kkeller@shawkeller.com                             sobyrne@potteranderson.com
       arussell@shawkeller.com
       nhoeschen@shawkeller.com                       Attorneys for Defendant Motorola Mobility
                                                      LLC
   Attorneys for Defendants Samsung Electronics
   Co., Ltd. and Samsung Electronics America,
   Inc.

  Dated: December 17, 2019
  6514627



                SO ORDERED this _______ day of ____________________, 2019




                                                         United States District Judge




                                                  5
